                                                     Case 5:18-cv-02225-DDP-SHK Document 11-2 Filed 10/24/18 Page 1 of 4 Page ID #:83



                                                       1   George M. Lee (SBN 172982)
                                                           SEILER EPSTEIN ZIEGLER & APPLEGATE LLP
                                                       2   601 Montgomery Street, Suite 2000
                                                           San Francisco, CA 94111
                                                       3   Phone: (415) 979-0500
                                                           Fax: (415) 979-0511
                                                       4   Email: gml@sezalaw.com
                                                       5   Attorneys for Plaintiffs
                                                           ARIE VAN NIEUWENHUYZEN,
                                                       6   THE CALGUNS FOUNDATION,
                                                       7
                                                           FIREARMS POLICY COALITION,
                                                           FIREARMS POLICY FOUNDATION,
                                                       8   SECOND AMENDMENT FOUNDATION, and
                                                           MADISON SOCIETY FOUNDATION
                                                       9
                                                      10                          UNITED STATES DISTRICT COURT
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                      11                         CENTRAL DISTRICT OF CALIFORNIA
                                                      12                                EASTERN DIVISION
                                                      13
                                                      14   ARIE VAN NIEUWENHUYZEN, an                  Case No. 5:18-cv-02225-DDP-SHK
                                  Attorneys at Law




                                                           individual; THE CALGUNS
                                                      15   FOUNDATION;                                 DECLARATION OF PLAINTIFF ARIE
                                                      16   FIREARMS POLICY COALITION;                  VAN NIEUWENHUYZEN IN SUPPORT
                                                           FIREARMS POLICY FOUNDATION;                 OF PLAINTIFFS’ MOTION FOR
                                                      17   SECOND AMENDMENT                            ISSUANCE OF PRELIMINARY
                                                      18   FOUNDATION; and MADISON                     INJUNCTION
                                                           SOCIETY FOUNDATION,
                                                      19
                                                                                                       [FRCP 65(a)]
                                                      20           Plaintiffs,
                                                                                                       Date:    November 26, 2018
                                                      21
                                                                                 vs.                   Time: 10:00 a.m.
                                                      22                                               Courtrm. 9C
                                                      23   STANLEY SNIFF, in his capacity as           Judge: Hon. Dean D. Pregerson
                                                           Sheriff of the County of Riverside;
                                                      24   RIVERSIDE COUNTY SHERIFF’S
                                                      25   DEPARTMENT, a public entity; and
                                                           COUNTY OF RIVERSIDE,
                                                      26   CALIFORNIA,
                                                      27
                                                                   Defendants.
                                                      28


                                                                                                   1
                                                              DECL. OF PLAINTIFF ARIE VAN NIEUWENHUYZEN ISO ISSUANCE OF PRELIM. INJUNCTION
                                                     Case 5:18-cv-02225-DDP-SHK Document 11-2 Filed 10/24/18 Page 2 of 4 Page ID #:84



                                                       1                DECLARATION OF ARIE VAN NIEUWENHUYZEN
                                                       2         I, Arie Van Nieuwenhuyzen, declare as follows:
                                                       3         1.     I am an adult resident of Riverside, California, and am the named
                                                       4   individual plaintiff in this action. I am also a member of plaintiffs Calguns
                                                       5   Foundation, Firearms Policy Coalition, Firearms Policy Foundation and the Second
                                                       6   Amendment Foundation. I have personal knowledge of the facts stated herein, and
                                                       7   if called as a witness could competently testify thereto.
                                                       8         2.     This declaration is executed in support of plaintiffs’ motion for
                                                       9   issuance of a preliminary injunction in this matter. Specifically, preliminary
                                                      10   injunctive relief is requested to prevent the Riverside County Sheriff’s Department
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                      11   from continuing to enforce, implement or abide by its policy that prohibits non-
                                                      12   U.S. citizens who are otherwise qualified, lawful permanent residents, not
                                                      13   prohibited from owning firearms, from applying or obtaining a permit to carry a
                                                      14   concealed weapon (“CCW”).
                                  Attorneys at Law




                                                      15         3.     I was born in the Netherlands in 1960, and emigrated to the United
                                                      16   States in 1983. I am currently a Lawful Permanent Resident (LPR) of the United
                                                      17   States, having been issued my I-551 Identification (aka “green card”) by the U.S.
                                                      18   Citizenship and Immigration Service since 1993. I maintain Dutch citizenship.
                                                      19         4.     I moved to the United States in 1983, and I have lived continuously in
                                                      20   Riverside, California since 1990. Here, I married an American woman and raised
                                                      21   an American family. I have been a business owner and employer since 1987,
                                                      22   owning a window washing business called “Clearest View Window Cleaners” for
                                                      23   over 31 years. During this time, I have developed substantial ties to our
                                                      24   community, being actively involved in our church’s youth program, and I have
                                                      25   taught Sunday school there since 1995.
                                                      26         5.     I have also been a law-abiding member of the public. I am not
                                                      27   prohibited from owning firearms.
                                                      28         6.     On or about September 21, 2018, desiring to defend myself and my


                                                                                                     2
                                                              DECL. OF PLAINTIFF ARIE VAN NIEUWENHUYZEN ISO ISSUANCE OF PRELIM. INJUNCTION
                                                     Case 5:18-cv-02225-DDP-SHK Document 11-2 Filed 10/24/18 Page 3 of 4 Page ID #:85



                                                       1   family, I exercised my lawful rights guaranteed by the United State Constitution,
                                                       2   and legally purchased a handgun, specifically: a Smith & Wesson M&P Shield,
                                                       3   chambered in 9mm, for self-defense and recreational target shooting. Following
                                                       4   the 10-day waiting period required by California law, I took physical possession of
                                                       5   the handgun on October 1, 2018.
                                                       6         7.     The Riverside County Sheriff’s CCW Policy, found on its website
                                                       7   (“CCW Policy”) states that any “full time resident within the County of Riverside”
                                                       8   may apply (CCW Policy, p. 7), but further requires all applicants to provide a
                                                       9   “[c]opy of your birth certificate and/or naturalization papers.” To substantially
                                                      10   comply with this policy, I am able to present a copy of my Dutch birth certificate
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                      11   (to provide identity), and a copy of my I-551 Identification to satisfy the
                                                      12   “naturalization papers” requirement of the Sheriff’s CCW Policy and to
                                                      13   demonstrate my status as a Lawful Permanent Resident of the United States.
                                                      14         8.     On October 9, 2018, I inquired of the Riverside Sheriff’s Department
                                  Attorneys at Law




                                                      15   regarding an application to carry a concealed weapon, and the procedures that are
                                                      16   described on the Riverside County Sheriff’s Department’s website. On October 9,
                                                      17   2018, I was advised by a Deputy Sheriff via email that I could not apply for a
                                                      18   CCW, due to the Sheriff Department policy regarding non-U.S. citizens.
                                                      19   Specifically, I was advised: “you must be a U.S. Citizen, either born in the U.S. or
                                                      20   naturalized, in order to apply for a CCW permit, with the Riverside County
                                                      21   Sheriff's Department.” I was thus dissuaded and discouraged from submitting the
                                                      22   application in the first place.
                                                      23         9.     I desire equal protection of the laws, and to avail myself of the CCW
                                                      24   application process and ultimately, to obtain status as a legal CCW permit holder,
                                                      25   without regard to my status as a LPR of the United States.
                                                      26         10.    I further desire the ability to carry a firearm for purposes of lawful
                                                      27   self-defense. The Sheriff’s CCW Policy prevents me from obtaining a CCW
                                                      28   permit, and thus, carrying a handgun in a concealed manner for self-defense.


                                                                                                     3
                                                               DECL. OF PLAINTIFF ARIE VAN NIEUWENHUYZEN ISO ISSUANCE OF PRELIM. INJUNCTION
    Case 5:18-cv-02225-DDP-SHK Document 11-2 Filed 10/24/18 Page 4 of 4 Page ID #:86




              1          11.   I am otherwise qualified and able to comply with the state CCW
              2   requirements. I am willing and able to undergo the course of training required by
              3   Pen. Code§ 26165, and to pay any fees required by§ 26190.
              4          12.   Unless and until the defendants are so restrained and enjoined, I will
              5   be deprived, and continue to be deprived, of my ability to submit my CCW
              6   application, and exercise such rights afforded by a CCW permit, in violation of the
              7   Equal Protecti?n Clause, and the rights guaranteed under the Fourteenth and
              8   Second Amendments to the United States Constitution.
              9          13.   For these reasons, I am requesting that the court enjoin the Riverside
         10       Sheriffs Department from continuing to enforce its policy preventing LPRs as
          11      myself from applying for and obtaining CCW permits that would otherwise be
          12      available to U.S. Citizens.
          13            I declare under penalty of perjury that the fa

                                            _ /J
         14
� �
�,..;i   15       Executed on: / 0 - t 4
o::�
�"
r-1"'
0
         16
f:l E
    Qi


N� 17
�<       18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28


                                                           4
                    DECL. OF PLAINTIFF AR1E VAN NIEUWENHUYZEN ISO ISSUANCE OF PRELIM. INJUNCTION
